

SHARE EXCHANGE AGREEMENT
 
This SHARE EXCHANGE AGREEMENT (the “Agreement”) dated as of August 17, 2006 by
and among Vitasti Inc., a Delaware corporation (“VITS”), and Welwind Energy
International Corporation, an Alberta, Canada corporation (“WEIC”) and the
undersigned shareholders of WEIC as listed on Schedule 1 attached hereto (the
“Selling Shareholders”). VITS, WEIC and the Selling Shareholders are referred to
collectively herein as the “Parties.” 


WHEREAS:
 
A. The Selling Shareholders are the registered and beneficial owners of all 210
Class A issued and outstanding shares in the capital of WEIC;
 
B. VITS has agreed to issue eleven million (11,000,000) common shares (the
“Purchase Price”) of VITS to the Selling Shareholders as consideration for the
purchase of all of the issued and outstanding common shares of WEIC held by the
Selling Shareholders;


C.  WEIC represents that its current officers, managers and employees shall use
reasonable efforts to continue the ongoing operations of WEIC’s business
following closing of this transaction, including the development, construction,
and operation of the Projects defined below.
 
D. Upon the terms and subject to the conditions set forth in this Agreement, the
Selling Shareholders have agreed to sell all of the issued and outstanding
common shares of WEIC held by the Selling Shareholders to VITS in exchange for
common shares of VITS.


E. The agreement dated April 11, 2006 by and between VITS and WEIC with respect
to the sale of assets of WEIC is hereby null and void and is superseded by this
Agreement by and between all parties.
 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree each with the other as follows:


1.  DEFINITIONS
 
1.1 Definitions. The following terms have the following meanings, unless the
context indicates otherwise:
 
“Agreement” shall mean this Agreement, and all the exhibits, schedules and other
documents attached to or referred to in this Agreement, and all amendments and
supplements, if any, to this Agreement;
 
“Closing” shall mean the completion of the Transaction, in accordance with §8
hereof, at which the Closing Documents shall be exchanged by the parties, except
for those documents or other items specifically required to be exchanged at a
later time;
 
“Closing Date” shall mean a date mutually agreed upon by the parties hereto in
writing and in accordance with §8 following the satisfaction or waiver by VITS
and WEIC of the conditions precedent set out in §5.1 and §5.2 respectively; but
in no event will the Closing Date be later than July 25, 2006, without the
consent of all parties hereto;
 
“Closing Documents” shall mean the papers, instruments and documents required to
be executed and delivered at the Closing pursuant to this Agreement;


“Development Stage” shall mean non-operational, still under construction or
undergoing preliminary testing.


“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended;
 
“GAAP” shall mean United States generally accepted accounting principles applied
in a manner consistent with prior periods;


“Projects” shall mean the development of a 50 MW wind farm in the area of Yang
Xi, China, and the development of a 50 MW wind farm in the area of Zhangjing,
China.
 
“WEIC Shares” shall mean the 210 Class A shares of WEIC held by the Selling
Shareholders, being all of the issued and outstanding shares of WEIC
beneficially held, either directly or indirectly, by the Selling Shareholders;
 
“SEC” shall mean the Securities and Exchange Commission;
 
“Taxes” shall include international, federal, state, provincial and local income
taxes, capital gains tax, value-added taxes, franchise, personal property and
real property taxes, levies, assessments, tariffs, duties (including any customs
duty), business license or other fees, sales, use and any other taxes relating
to the assets of the designated party or the business of the designated party
for all periods up to and including the Closing Date, together with any related
charge or amount, including interest, fines, penalties and additions to tax, if
any, arising out of tax assessments;
 
“Transaction” shall mean the purchase of the WEIC Shares by VITS from the
Selling Shareholders in consideration for the issuance of the VITS Shares;


“VITS Accounting Date” is defined in section 4.11;


“VITS Material Adverse Effect” is defined in section 4.7;


“VITS SEC Documents” is defined is section 4.10; and
 
“VITS Shares” shall mean those eleven million (11,000,000) fully paid and
non-assessable common shares of VITS to be issued to the Selling Shareholders by
VITS on the Closing Date.
 
§2. THE OFFER, PURCHASE AND SALE OF SHARES
 
2.1 Offer, Purchase and Sale of Shares. Subject to the terms and conditions of
this Agreement, the Selling Shareholders hereby covenant and agree to sell,
assign and transfer to VITS, and VITS hereby covenants and agrees to purchase
from the Selling Shareholders all of the WEIC Shares held by the Selling
Shareholders.
 
2.2 Consideration. As consideration for the sale of the WEIC Shares by the
Selling Shareholders, VITS shall allot and issue the VITS Shares to the Selling
Shareholders in the amount set out opposite each Selling Shareholder’s name in
Schedule 1. The Selling Shareholders acknowledge and agree that the VITS Shares
are being issued pursuant to an exemption from the registration requirements of
the United States Securities Act of 1933 (the “1933 Act”). The Selling
Shareholders agree to abide by all applicable resale restrictions and hold
periods imposed by all applicable securities legislation. All certificates
representing the VITS Shares issued on Closing will be endorsed with the
following legend pursuant to the 1933 Act in order to reflect the fact that the
VITS Shares are restricted securities and will be issued to the Selling
Shareholders pursuant to an exemption from the registration requirements of the
1933 Act:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR WITH ANY STATE SECURITIES COMMISSION, AND MAY NOT BE
TRANSFERRED OR DISPOSED OF BY THE HOLDER IN THE ABSENCE OF A REGISTRATION
STATEMENT WHICH IS EFFECTIVE UNDER THE SECURITIES ACT OF 1933 AND APPLICABLE
STATE LAWS AND RULES OR UNLESS SUCH TRANSFER MAY BE EFFECTED WITHOUT VIOLATION
OF THE SECURITIES ACT OF 1933 AND OTHER APPLICABLE STATE LAWS AND RULES.”
 
Each Selling Shareholder is either an accredited investor, as defined by
Regulation D under the 1933 Act, or if a Canadian, an Accredited Investor as
defined by Canadian Securities Administrators’ Multilateral Instrument 45-103 or
is a close personal friend or business associate of a director or senior officer
of VITS.
 
2.3 Share Exchange Procedure. On Closing, each Selling Shareholder will exchange
his, her or its certificate representing the WEIC Shares by delivering such
certificate to VITS a duly executed and endorsed in blank (or accompanied by
duly executed stock powers duly endorsed in blank), in each case in proper form
for transfer, with signatures guaranteed, and, if applicable, with all stock
transfer and any other required documentary stamps affixed thereto and with
appropriate instructions to allow the transfer agent to issue certificates for
the VITS Shares to the holder thereof.
 
2.4 Fractional Shares. Notwithstanding any other provision of this Agreement, no
certificate for fractional shares of the VITS Shares will be issued in the
Transaction. In lieu of any such fractional shares, if any of the Selling
Shareholders would otherwise be entitled to receive a fraction of a share of the
VITS Shares upon surrender of certificates representing the WEIC Shares for
exchange pursuant to this Agreement, the Selling Shareholders will be entitled
to receive from VITS a stock certificate representing the nearest whole number
of VITS Shares.
 
2.5 Closing Date. The Closing will take place, subject to the terms and
conditions of this Agreement, on the Closing Date.
 
2.6 Restricted Shares. The Selling Shareholders acknowledge that the VITS Shares
are being issued pursuant to the terms and conditions set forth in this
Agreement will have such hold periods as are required under applicable
securities laws and as a result may not be sold, transferred or otherwise
disposed, except pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with all applicable securities laws. Each Selling Shareholder agrees that
he/she/it has sought and obtained independent legal advice as to the resale
restrictions applicable in their jurisdiction of residence, and under US
securities laws generally. VITS has not undertaken, and will have no obligation,
to register any of the VITS Shares under the 1933 Act. Restricted Shares are
acquired in unregistered, private sales from an issuer or from an affiliate of
the issuer. Restricted Shares, as defined under Rule 144 of the 1933 Act (“Rule
144”), are not fully transferable until certain conditions have been met. Upon
satisfaction of those conditions, the shares become transferable by the person
or entity holding them. If the Selling Shareholders want to sell there VITS
Shares to the public, they can follow the conditions set forth in Rule 144. The
rule is not the exclusive means for selling the VITS Shares, but provides a
“safe harbor” exemption to the Selling Shareholders. The rule’s five conditions
are as follows:


(a) Selling Shareholders must hold the VITS Shares for at least one year;
 
(b) VITS must provide adequate current information by being current in all its
periodic reporting requirements under the Securities Exchange Act of 1934;


(c) after the one-year holding period, the number of VITS Shares that Selling
Shareholders may sell during any three-month period can not exceed the greater
of 1% of the issued and outstanding VITS common shares, unless by that time VITS
common shares are listed on a stock exchange or quoted on the NASDAQ, then the
greater of 1% or the average reported weekly trading volume during the four
weeks preceding the filing a notice of the sale on Form 144;


(d) the sales must be handled in all respects as routine trading transactions,
brokers may not receive more than a normal commission and neither the seller nor
the broker can solicit orders to buy the securities; and


(e) at the time any of the Selling Shareholders place an order, they must file a
notice with the SEC on Form 144 if the sale involves more than five hundred
(500) VITS Shares or the aggregate dollar amount is greater than $10,000 in any
three-month period.
 
2.7 Exemptions. The Selling Shareholders acknowledge that VITS has advised such
Selling Shareholders that VITS is relying on an exemption from the prospectus
and registration requirements of the Securities Acts (British Columbia and
Alberta) (the “B.C. & Alberta Securities Acts”) to issue the VITS Shares to each
of the Selling Shareholders and, as a consequence, certain protections, rights
and remedies provided by the B.C. & Alberta Securities Acts, including statutory
rights of rescission or damages, will not be available to the Selling
Shareholders.
 
2.8 Canadian Resale Restrictions. The Selling Shareholders acknowledge that VITS
is not a reporting issuer in any province or territory of Canada and
accordingly, the Selling Shareholders acknowledge that resale of any of the VITS
Shares by the Selling Shareholders to a resident of Canada is restricted except
pursuant to an exemption from applicable securities legislation.


§3.  REPRESENTATIONS AND WARRANTIES OF WEIC. WEIC represents and warrants to
VITS, and acknowledges that VITS is relying upon such representations and
warranties, in connection with the execution, delivery and performance of this
Agreement, notwithstanding any investigation made by or on behalf of VITS, as
follows:
 
3.1 Organization and Good Standing. WEIC is a corporation duly organized,
validly existing and in good standing under the laws of Alberta, Canada, and has
the requisite corporate power and authority to own, lease and to carry on its
business as now being conducted. WEIC is duly qualified to do business and is in
good standing as a corporation in each of the jurisdictions in which WEIC owns
property, leases property, does business, or is otherwise required to do so,
where the failure to be so qualified would have a material adverse effect on the
business of WEIC taken as a whole.
 
3.2 Authority. WEIC has all requisite corporate power and authority to execute
and deliver this Agreement and any other document contemplated by this Agreement
(collectively, the “WEIC Documents”) to be signed by WEIC and to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of each of the WEIC Documents by WEIC and the
consummation of the transactions contemplated hereby have been duly authorized
by WEIC’s board of directors. No other corporate or shareholder proceeding on
the part of WEIC is necessary to authorize such documents or to consummate the
transactions contemplated hereby. This Agreement has been, and the other WEIC
Documents when executed and delivered by WEIC as contemplated by this Agreement
will be, duly executed and delivered by WEIC and this Agreement is, and the
other WEIC Documents when executed and delivered by WEIC as contemplated hereby
will be, valid and binding obligations of WEIC enforceable in accordance with
their respective terms except:
 
(a)  as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, and other  laws of  general application affecting enforcement of
creditors’ rights generally;


(b)  as limited by laws relating to the availability of specific performance,
injunctive relief, or  other equitable remedies; and,


(c)  as limited by public policy.
 
3.3 Capitalization of WEIC. The entire authorized capital stock and other equity
securities of WEIC consist of an unlimited authorized amount of Class A, Class
B, Class C and Class D shares, of which Classes A & B have voting rights and
Classes C & D have no voting rights (the “WEIC Common Stock”). There are 210
Class A shares of WEIC Common Stock issued and outstanding as of the date of
this Agreement. All of the issued and outstanding shares of WEIC Common Stock
have been duly authorized, are validly issued, were not issued in violation of
any pre-emptive rights and are fully paid and non-assessable, are not subject to
pre-emptive rights and were issued in full compliance with the WEIC’s articles
and bylaws. There are no outstanding options, warrants, subscriptions,
conversion rights, or other rights, agreements, or commitments obligating WEIC
to issue any additional common shares of WEIC Common Stock, or any other
securities convertible into, exchangeable for, or evidencing the right to
subscribe for or acquire from WEIC any common shares of WEIC Common Stock. There
are no agreements purporting to restrict the transfer of the WEIC Common Stock,
no voting agreements, shareholders’ agreements, voting trusts, or other
arrangements restricting or affecting the voting of the WEIC Common Stock.
 
3.4 Shareholders of WEIC Common Stock. Schedule 1 contains a true and complete
list of the holders of all issued and outstanding shares of the WEIC Common
Stock including each holder’s name, address and number of WEIC Shares held.
 
3.5 Directors and Officers of WEIC. The duly elected or appointed directors and
the duly appointed officers of WEIC are as set out in Schedule 3.
 
3.6 Corporate Records of WEIC. The corporate records of WEIC are accurate,
complete and current in all material respects, and the minute book of WEIC is,
in all material respects, correct and contains all records required by the laws
of Alberta, Canada, as applicable, in regards to all proceedings, consents,
actions and meetings of the shareholders and the board of directors of WEIC.


3.7  Continuation of WEIC Business. WEIC, its management and employees shall use
reasonable efforts to continue to operate the WEIC Business, including efforts
to move forward with the acquisition of investment capital and the expansion and
acquisition of technology and properties.


  3.8 No Subsidiaries. WEIC does not have any subsidiaries or agreements of any
nature to acquire any subsidiary or to acquire or lease any other business
operations.


3.9 Non-Contravention. Neither the execution, delivery and/or performance of
this Agreement, nor the consummation of the Transaction, will:
 
(a)  conflict with, result in a violation of, cause a default under (with or
without notice, lapse  of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any  obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
 security interest, charge or encumbrance upon any of the material properties or
assets of WEIC under any  term, condition or provision of any loan or credit
agreement, note, debenture, bond, mortgage, indenture,  lease or other
agreement, instrument, permit, license, judgment, order, decree, statute, law,
ordinance, rule  or regulation applicable to WEIC, or any of its material
property or assets;


  (b)  violate any provision of the articles or bylaws of WEIC; or
 
(c)  violate any order, writ, injunction, decree, statute, rule, or regulation
of any court or  governmental or regulatory authority applicable to WEIC or any
of its material property or assets.
 
3.10 Actions and Proceedings. To the best knowledge of WEIC, there is no basis
for and there is no action, suit, judgment, claim, demand or proceeding
outstanding or pending, or threatened against or affecting WEIC or which
involves any of the business, or the properties or assets of WEIC that, if
adversely resolved or determined, would have a material adverse effect on the
business, operations, assets, properties, prospects, or conditions of WEIC taken
as a whole (a “WEIC Material Adverse Effect”). There is no reasonable basis for
any claim or action that, based upon the likelihood of its being asserted and
its success if asserted, would have such a WEIC Material Adverse Effect.


3.11  Compliance.
 
(a)  To the best knowledge of WEIC, WEIC is in compliance with, is not in
default or  violation in any material respect under, and has not been charged
with or received any notice at any time of  any material violation of any
statute, law, ordinance, regulation, rule, decree or other applicable regulation
 to the business or operations of WEIC;
 
(b) To the best knowledge of WEIC, WEIC is not subject to any judgment, order or
decree  entered in any lawsuit or proceeding applicable to its business and
operations that would constitute a  WEIC Material Adverse Effect;


(c) WEIC has duly filed all reports and a return required to be filed by it with
governmental  authorities and has obtained all governmental permits and other
governmental consents, except as may be  required after the execution of this
Agreement. All of such permits and consents are in full force and effect,  and
no proceedings for the suspension or cancellation of any of them, and no
investigation relating to any  of them, is pending or to the best knowledge of
WEIC, threatened, and none of them will be adversely  affected by the
consummation of the Transaction; and,
 
(d) WEIC has operated in material compliance with all laws, rules, statutes,
ordinances,  orders and regulations applicable to its business. WEIC has not
received any notice of any violation  thereof, nor is WEIC aware of any valid
basis therefore.
 
3.12 Filings, Consents and Approvals. No filing or registration with, no notice
to and no permit, authorization, consent, or approval of any public or
governmental body or authority or other person or entity is necessary for the
consummation by WEIC of the Transaction contemplated by this Agreement or to
enable WEIC to continue to conduct its business after the Closing Date in a
manner which is consistent with that in which the business is presently
conducted.
 
3.13 Financial Representations. The books, records, and accounts of WEIC
accurately and fairly reflect, in reasonable detail, the assets and liabilities
of WEIC. WEIC has not engaged in any transaction, maintained any bank account,
or used any funds of WEIC, except for transactions, bank accounts, and funds
which have been and are reflected in the normally maintained books and records
of WEIC.
 
3.14 Absence of Undisclosed Liabilities. Currently, there is an existing debt
outstanding from WEIC to the existing shareholders of approximately CDN
$157,787.41 relating to expenses. The shareholders will agree to defer this debt
until the Projects are past the Development Stage. Except as disclosed in this
section 3.14 and in Schedule 5, WEIC does not have any liabilities or
obligations direct or indirect, matured or unmatured, absolute, contingent or
otherwise that could in the aggregate exceed $5,000, which have not heretofore
been paid or discharged. For purposes of this Agreement, the term “liabilities”
includes, any direct or indirect indebtedness, guaranty, endorsement, claim,
loss, damage, deficiency, cost, expense, obligation or responsibility, fixed or
unfixed, known or unknown, asserted choate or inchoate, liquidated or
unliquidated, secured or unsecured.


3.15 Tax Matters. 
 
(a)  as of the date hereof; (i) WEIC has timely filed all tax returns in
connection with any Taxes which are required to be filed on or prior to the date
hereof;
 
(b) WEIC has paid all Taxes that have become or are due with respect to any
period ended  on or prior to the date hereof, and has established an adequate
reserve therefore on its balance sheets for  those Taxes not yet due and
payable, except for any Taxes the non-payment of which will not have a  WEIC
Material Adverse Effect;
 
(c) WEIC is not presently under and has not received notice of, any contemplated
 investigation or audit by the Internal Revenue Service or any foreign or state
taxing authority concerning  any fiscal year or  period ended prior to the date
hereof; and
 
(d)  All Taxes required to be withheld on or prior to the date hereof from
employees for  income Taxes, social security Taxes, unemployment Taxes and other
similar withholding Taxes have been  properly withheld and, if required on or
prior to the date hereof, have been deposited with the appropriate  governmental
agency.
 
3.16 Absence of Changes. Since the date of incorporation of WEIC, and except as
set out in Schedule 5, WEIC has not:
 
(a)  incurred any liabilities, other than liabilities incurred in the ordinary
course of business  consistent with past practice, or discharged or satisfied
any lien or encumbrance, or paid any liabilities,  other than in the ordinary
course of business consistent with past practice, or failed to pay or discharge
 when due any liabilities of which the failure to pay or discharge has caused or
will cause any material  damage or risk of material loss to it or any of its
assets or properties;
 
(b)  sold, encumbered, assigned or transferred any material fixed assets or
properties except  for ordinary course business transactions consistent with
past practice;


(c)  created, incurred, assumed or guaranteed any indebtedness for money
borrowed, or  mortgaged, pledged or subjected any of the material assets or
properties of WEIC to any mortgage, lien,  pledge, security interest,
conditional sales contract or other encumbrance of any nature whatsoever;
 
(d)  made or suffered any amendment or termination of any material agreement,
contract,  commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived  any substantial debts or claims held by
it or waived any rights of substantial value, other than in the  ordinary course
of business;


(e)  declared, set aside or paid any dividend or made or agreed to make any
other distribution  or payment in respect of its capital shares or redeemed,
purchased or otherwise acquired or agreed to  redeem,  purchase or acquire any
of its capital shares or equity securities;
 
(f)   suffered any damage, destruction or loss, whether or not covered by
insurance, that  materially and adversely effects its business, operations,
assets, properties or prospects;
 
(g)  suffered any material adverse change in its business, operations, assets,
properties,  prospects or condition (financial or otherwise);
 
(h)  received notice or had knowledge of any actual or threatened labor trouble,
termination,  resignation, strike or other occurrence, event or condition of any
similar character which has had or might  have an adverse effect on its
business, operations, assets, properties or prospects;
 
(i)   made commitments or agreements for capital expenditures or capital
additions or  betterments exceeding in the aggregate $5,000, except such as may
be involved in ordinary repair,  maintenance or replacement of its assets;
 
(j)   other than in the ordinary course of business, increase the salaries or
other compensation  of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any  of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
 employees or directors may be entitled;
 
(k)  entered into any transaction other than in the ordinary course of business
consistent with  past practice; or
 
(l)  agreed, whether in writing or orally, to do any of the foregoing.
 
3.17  Personal Property. WEIC possesses, and has good and marketable title of
all property necessary for the continued operation of the business of WEIC as
presently conducted and as represented to VITS. All such property is used in the
business of WEIC. All such property is in reasonably good operating condition
(normal wear and tear excepted), and is reasonably fit for the purposes for
which such property is presently used. All material equipment, furniture,
fixtures and other tangible personal property and assets owned or leased by WEIC
is owned by WEIC free and clear of all liens, security interests, charges,
encumbrances, and other adverse claims, except as disclosed in Schedule 5.


3.18  Real Property. WEIC does not own any real property. Each of the leases,
subleases, claims or other real property interests (collectively, the “Leases”)
to which WEIC is a party or is bound, as set out in Schedule 5, is legal, valid,
binding, enforceable and in full force and effect in all material respects. All
rental and other payments required to be paid by WEIC pursuant to any such
Leases have been duly paid and no event has occurred which, upon the passing of
time, the giving of notice, or both, would constitute a breach or default by any
party under any of the Leases. The Leases will continue to be legal, valid,
binding, enforceable and in full force and effect on identical terms following
the Closing Date. WEIC has not assigned, transferred, conveyed, mortgaged,
deeded in trust, or encumbered any interest in the Leases or the leasehold
property pursuant thereto.
 
3.19 Material Contracts and Transactions. Schedule 6 attached hereto lists each
material contract, agreement, license, permit, arrangement, commitment,
instrument or contract to which WEIC is a party (each, a “Contract”). Each
Contract is in full force and effect, and there exists no material breach or
violation of or default by WEIC under any Contract, or any event that with
notice or the lapse of time, or both, will create a material breach or violation
thereof or default under any Contract by WEIC. The continuation, validity, and
effectiveness of each Contract will in no way be affected by the consummation of
the Transaction contemplated by this Agreement. There exists no actual or
threatened termination, cancellation, or limitation of, or any amendment,
modification, or change to any Contract.
 
3.20 Certain Transactions. WEIC is not a guarantor or indemnitor of any
indebtedness of any third party, including any person, firm or corporation.
 
3.21 No Brokers. WEIC has not incurred any obligation or liability to any party
for any brokerage fees, agent’s commissions, or finder’s fees in connection with
the Transaction contemplated by this Agreement.
 
3.22 Completeness of Disclosure. No representation or warranty by WEIC in this
Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to VITS pursuant hereto contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.


§4.  REPRESENTATIONS AND WARRANTIES OF VITS. VITS represents and warrants to
WEIC and the Selling Shareholders and acknowledges that WEIC and the Selling
Shareholders are relying upon such representations and warranties in connection
with the execution, delivery and performance of this Agreement, notwithstanding
any investigation made by or on behalf of WEIC or the Selling Shareholders, as
follows:


4.1  Organization and Good Standing. VITS is duly incorporated, organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power and authority to own, lease and to carry
on its business as now being conducted.
 
4.2    Authority. VITS has all requisite corporate power and authority to
execute and deliver this Agreement and any other document contemplated by this
Agreement (collectively, the “VITS Documents”) to be signed by VITS and to
perform its obligations hereunder and to consummate the Transaction contemplated
hereby. The execution and delivery of each of the VITS Documents by VITS and the
consummation by VITS of the Transaction contemplated hereby have been duly
authorized by its board of directors and no other corporate or shareholder
proceedings on the part of VITS is necessary to authorize such documents or to
consummate the Transaction contemplated hereby. This Agreement has been, and the
other VITS Documents when executed and delivered by VITS as contemplated by this
Agreement will be, duly executed and delivered by VITS and this Agreement is,
and the other VITS Documents when executed and delivered by VITS, as
contemplated hereby will be, valid and binding obligations of VITS enforceable
in accordance with their respective terms, except:
 
(a)  as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, and other  laws of  general application affecting enforcement of
creditors’ rights generally;


(b)  as limited by laws relating to the availability of specific performance,
injunctive relief, or  other equitable remedies; and


(c)  as limited by public policy.
 
4.3 Capitalization of VITS. The entire authorized capital stock and other equity
securities of VITS consist of 100,000,000 shares of common stock, par value
$0.0000029 (the “VITS Common Stock”). As of the date of this Agreement, there
are approximately 73,536,494 shares of VITS Common Stock issued and outstanding
and no VITS Preferred Stock issued and outstanding. All of the issued and
outstanding shares of VITS Common Stock have been duly authorized, are validly
issued, were not issued in violation of any pre-emptive rights and are fully
paid and non-assessable, are not subject to pre-emptive rights and were issued
in full compliance with all federal, state, and local laws, rules and
regulations. There are no outstanding options, warrants, subscriptions, phantom
shares, conversion rights, or other rights, agreements, or commitments
obligating VITS to issue any additional shares of VITS Common Stock, or any
other securities convertible into, exchangeable for, or evidencing the right to
subscribe for or acquire from VITS any shares of VITS Common Stock as of the
date of this Agreement. There are no agreements purporting to restrict the
transfer of the VITS Common Stock, no voting agreements, voting trusts, or other
arrangements restricting or affecting the voting of the VITS Common Stock.
 
4.4 Directors and Officers of VITS. The duly elected or appointed directors and
the duly appointed officers of VITS are as listed on Schedule 4.
 
4.5   Non-Contravention. Neither the execution, delivery and performance of this
Agreement, nor the consummation of this Transaction will:
 
(a) conflict with, result in a violation of, cause a default under (with or
without notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of VITS under any term, condition or provision of any loan or credit
agreement, note, debenture, bond, mortgage, indenture, lease or other agreement,
instrument, permit, license, judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to VITS or any of its material property or assets;
 
(b) violate any provision of the applicable incorporation or charter documents
of VITS; or
 
(c) violate any order, writ, injunction, decree, statute, rule, or regulation of
any court or governmental or regulatory authority applicable to VITS or any of
its material property or assets.
 
4.6 Validity of VITS Common Stock Issuable upon the Transaction. The VITS Shares
to be issued to the Selling Shareholders upon consummation of the Transaction in
accordance with this Agreement will, upon issuance, have been duly and validly
authorized and, when so issued in accordance with the terms of this Agreement,
will be duly and validly issued, fully paid and non-assessable.
 
4.7   Actions and Proceedings. To the best knowledge of VITS, there is no claim,
charge, arbitration, grievance, action, suit, investigation or proceeding by or
before any court, arbiter, administrative agency or other governmental authority
now pending or, to the best knowledge of VITS, threatened against VITS which
involves any of the business, or the properties or assets of VITS that, if
adversely resolved or determined, would have a material adverse effect on the
business, operations, assets, properties, prospects or conditions of VITS taken
as a whole (a “VITS Material Adverse Effect”). There is no reasonable basis for
any claim or action that, based upon the likelihood of its being asserted and
its success if asserted, would have such a VITS Material Adverse Effect.


4.8  Compliance.
 
(a) To the best knowledge of VITS, VITS is in compliance with, is not in default
or violation  in any material respect under, and has not been charged with or
received any notice at any time of any  material violation of any statute, law,
ordinance, regulation, rule, decree or other applicable regulation to  the
business or operations of VITS;


(b) To the best knowledge of VITS, VITS is not subject to any judgment, order or
decree  entered in any lawsuit or proceeding applicable to its business and
operations that would constitute a VITS  Material Adverse Effect;


(c) VITS has duly filed all reports and returns required to be filed by it with
governmental  authorities and has obtained all governmental permits and other
governmental consents, except as may be  required after the execution of this
Agreement. All of such permits and consents are in full force and effect,  and
no proceedings for the suspension or cancellation of any of them, and no
investigation relating to any  of them, is pending or to the best knowledge of
VITS, threatened, and none of them will be affected in a  material adverse
manner by the consummation of the Transaction; and
 
(d) VITS has operated in material compliance with all laws, rules, statutes,
ordinances,  orders and regulations applicable to its business. VITS has not
received any notice of any violation thereof,  nor is VITS aware of any valid
basis therefore.
 
4.9 Filings, Consents and Approvals. No filing or registration with, no notice
to and no permit, authorization, consent, or approval of any public or
governmental body or authority or other person or entity is necessary for the
consummation by VITS of the Transaction contemplated by this Agreement to
continue to conduct its business after the Closing Date in a manner which is
consistent with that in which it is presently conducted.
 
4.10  SEC Filings. VITS has furnished or made available to WEIC and the Selling
Shareholders a true and complete copy of each report, schedule, registration
statement and proxy statement filed by VITS with the SEC (collectively, and as
such documents have since the time of their filing been amended, the “VITS SEC
Documents”). As of their respective dates, the VITS SEC Documents complied in
all material respects with the requirements of the 1933 Act, or the Exchange
Act, as the case may be, and the rules and regulations of the SEC thereunder
applicable to such VITS SEC Documents.
 
4.11 Financial Representations. Included with the VITS SEC Documents are true,
correct, and complete copies of audited balance sheets for VITS dated as of
December 31, 2005 (the “VITS Accounting Date”), together with related statements
of income, cash flows, and changes in shareholder’s equity for the fiscal year
then ended (collectively, the “VITS Financial Statements”). The VITS Financial
Statements:
 
(a) are in accordance with the books and records of VITS;
 
(b) present fairly the financial condition of VITS as of the respective dates
indicated and the results of operations for such periods; and
 
(c) have been prepared in accordance with GAAP.
 
VITS has not received any advice or notification from its independent certified
public accountants that VITS has used any improper accounting practice that
would have the effect of not reflecting or incorrectly reflecting in the VITS
Financial Statements or the books and records of VITS, any properties, assets,
liabilities, revenues, or expenses. The books, records, and accounts of VITS
accurately and fairly reflect, in reasonable detail, the assets, and liabilities
of VITS. VITS has not engaged in any transaction, maintained any bank account,
or used any funds of VITS, except for transactions, bank accounts, and funds
which have been and are reflected in the normally maintained books and records
of VITS.
 
4.12 Absence of Undisclosed Liabilities. VITS has no material liabilities or
obligations either direct or indirect, matured or unmatured, absolute,
contingent or otherwise, which:
 
(a) are not set forth in the VITS Financial Statements or have not heretofore
been paid or  discharged; 
 
(b) did not arise in the regular and ordinary course of business under any
agreement,  contract, commitment, lease or plan specifically disclosed in
writing to WEIC; or


(c) have not been incurred in amounts and pursuant to practices consistent with
past business  practice, in or as a result of the regular and ordinary course of
its business since the date of the last VITS  Financial Statements.


4.13 Tax Matters.
 
(a) As of the date hereof; (i) VITS has timely filed all tax returns in
connection with any taxes which are required to be filed on or prior to the date
hereof, taking into account any extensions of the filing deadlines which have
been validly granted to them; and, (ii) all such returns are true and correct in
all material respects;
 
(b) VITS has paid all Taxes that have become or are due with respect to any
period ended on  or prior to the date hereof;
  
(c) VITS is not presently under and has not received notice of, any contemplated
 investigation or audit by the Canada Customs and Revenue Agency or the Internal
Revenue Service or any  foreign or state taxing authority concerning any fiscal
year or period ended prior to the date hereof;
 
(d) Taxes required to be withheld on or prior to the date hereof from employees
for income  Taxes, social security Taxes, unemployment Taxes and other similar
withholding Taxes have been properly  withheld and, if required on or prior to
the date hereof, have been deposited with the appropriate  governmental agency;
and
 
(e) To the best knowledge of VITS, the VITS Financial Statements contain full
provision for  all Taxes including any deferred Taxes that may be assessed to
VITS for the accounting period ended on  the VITS Accounting Date or for any
prior period in respect of any transaction, event or omission  occurring, or any
profit earned, on or prior to the VITS Accounting Date or for any profit earned
by VITS  on or prior to the VITS Accounting Date or for which VITS is
accountable up to such date and all  contingent liabilities for Taxes have been
provided for or disclosed in the VITS Financial Statements.


4.14 Absence of Certain Changes or Events. Since the VITS Accounting Date,
except as and to the extent disclosed in the VITS SEC Documents, there has not
been:
 
(a) a VITS Material Adverse Effect; or
 
   (b) any material change by VITS in its accounting methods, principles or
practices.
 
4.15 No Subsidiaries. VITS does not have any subsidiaries or agreements of any
nature to acquire any subsidiary or to acquire or lease any other business
operations.
 
4.16 Personal Property. There are no material equipment, furniture, fixtures and
other tangible personal property and assets owned or leased by VITS, except as
disclosed in the VITS SEC Documents.
 
4.17 Material Contracts and Transactions. Other than as expressly contemplated
by this Agreement, there are no material contracts, agreements, licenses,
permits, arrangements, commitments, instruments, understandings or contracts,
whether written or oral, express or implied, contingent, fixed or otherwise, to
which VITS is a party except for this Agreement and except as disclosed in
writing to WEIC.
 
4.18 Fees. VITS has not incurred any obligation or liability to any party for
any brokerage fees or agent’s commissions in connection with the Transaction
contemplated by this Agreement. As compensation under the terms of a Business
Development Agreement ("BDA"), Larry D. McNabb (“LDM”) shall receive the sum of
$600,000 dollars (the “LDM Compensation”) upon the successful closing of this
Agreement. The compensation shall be converted into shares of the Company’s
common stock as set forth in the BDA. It is anticipated that the LDM
Compensation will be tendered only subsequent to the closing of any business
combination or acquisition as set forth under the terms of the BDA.
 
4.19 Completeness of Disclosure. No representation or warranty by VITS in this
Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to WEIC pursuant hereto contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.
 
§5. CLOSING CONDITIONS
 
5.1 Conditions Precedent to Closing by VITS. The obligation of VITS to
consummate the Transaction is subject to the satisfaction or written waiver of
the conditions set forth below by a date mutually agreed upon by the parties
hereto in writing and in accordance with §8. The Closing of the Transaction
contemplated by this Agreement will be deemed to mean a waiver of all conditions
to Closing. These conditions of closing are for the benefit of VITS and may be
waived by VITS in its sole discretion.
 
(a)  Representations and Warranties. The representations and warranties of WEIC
set forth in  this Agreement will be true, correct and complete in all respects
as of the Closing Date, as though made on  and as of the Closing Date and WEIC
will have delivered to VITS a certificate dated as of the Closing  Date, to the
effect that the representations and warranties made by WEIC in this Agreement
are true and  correct.
 
(b) Performance. All of the covenants and obligations that WEIC and the Selling
 Shareholders are required to perform or to comply with pursuant to this
Agreement at or prior to the  Closing must have been performed and complied with
in all material respects.
 
   (c) Transaction Documents. This Agreement, the WEIC Documents and all other
documents  necessary or reasonably required to consummate the Transaction, all
in form and substance reasonably  satisfactory to VITS, will have been executed
and delivered to VITS.
 
(d) Secretary’s Certificate - WEIC. VITS will have received a certificate from
the Secretary  of WEIC attaching; (i) a copy of WEIC’s articles, bylaws and all
other incorporation documents, as  amended through the Closing Date; and
(ii) copies of resolutions duly adopted by the board of directors of  WEIC
approving the execution and delivery of this Agreement and the consummation of
the transactions  contemplated herein.
 
(e)  Legal Opinion - WEIC. VITS will have received an opinion, dated as of the
Closing  Date, from counsel for WEIC, and such other local or special counsel as
is appropriate, all of which  opinion will be in the form and substance
reasonably satisfactory to VITS and its counsel.
 
(f)  Third Party Consents. VITS will have received duly executed copies of all
third party  consents and approvals contemplated by this Agreement, in form and
substance reasonably satisfactory to  VITS, including without limitation,
approval of VITS shareholders at a meeting of shareholders called for  the
purpose of approving this transaction, among other things.
 
   (g) No Material Adverse Change. No WEIC Material Adverse Effect will have
occurred  since the date of this Agreement.


(h)   No Action. No suit, action, or proceeding will be pending or threatened
which would;  (i) prevent the consummation of any of the transactions
contemplated by this Agreement; or (ii) cause the  Transaction to be rescinded
following consummation.
 
(i)   Outstanding Shares. WEIC will have no more than 210 Class A shares of WEIC
stock issued and outstanding on the Closing Date.
 
(j) Due Diligence. VITS will be reasonably satisfied with its due diligence
investigation of  WEIC that is reasonable and customary in a transaction of a
similar nature to that contemplated by the  Transaction, including;
(i) materials, documents and information in the  possession and control of WEIC
 and the Selling Shareholders which are reasonably germane to the Transaction;
or (ii) a physical inspection  of the assets of WEIC by VITS or its
representatives; and (iii) title to the material assets of WEIC.
 
(k)   Compliance with Securities Laws. VITS will have received evidence
satisfactory to VITS  that the VITS Shares issuable in the Transaction will be
issuable without registration pursuant to the 1933  Act and the B.C. & Alberta
Securities Acts in reliance on a safe harbor from the registration requirements
of the 1933 Act and the B.C. & Alberta Securities Acts; and,
 
(m) Closing. The Closing will have occurred by the Closing Date.
 
5.2  Conditions Precedent to Closing by WEIC. The obligation of WEIC and the
Selling Shareholders to consummate the Transaction is subject to the
satisfaction or written waiver of the conditions set forth below by a date
mutually agreed upon by the parties hereto in writing and in accordance with §8.
The Closing of the Transaction will be deemed to mean a waiver of all conditions
to Closing. These conditions precedent are for the benefit of WEIC and the
Selling Shareholders and may be waived by WEIC and the Selling Shareholders in
their discretion.
 
(a) Representations and Warranties. The representations and warranties of VITS
set forth in  this Agreement will be true, correct and complete in all respects
as of the Closing Date, as though made on  and as of the Closing Date and VITS
will have delivered to WEIC a certificate dated the Closing Date, to  the effect
that the representations and warranties made by VITS in this Agreement are true
and correct.
 
(b) Performance. All of the covenants and obligations that VITS is required to
perform or to  comply with pursuant to this Agreement at or prior to the Closing
must have been performed and complied  with in all material respects. VITS must
have delivered each of the documents required to be delivered by it  pursuant to
this Agreement.


(c) Transaction Documents. This Agreement, the VITS Documents and all other
documents  necessary or reasonably required to consummate the Transaction, all
in form and substance reasonably  satisfactory to WEIC, will have been executed
and delivered by VITS.
 
(d)  Secretary’s Certificate - VITS. WEIC will have received a certificate from
the Secretary  of VITS attaching; (i) a copy of VITS’s articles of incorporation
and bylaws, as amended through the  Closing Date; and, (ii) copies of
resolutions duly adopted by the board of directors of VITS approving the
 execution and delivery of this Agreement and the consummation of the
transactions contemplated herein.
 
(e) Legal Opinion - VITS. WEIC will have received a legal opinion, dated as of
the Closing  Date, from counsel for VITS, and such other local or special legal
counsel as is appropriate, all of which  opinion shall be in the form and
substance reasonably satisfactory to WEIC and its counsel.
 
(f)  Third Party Consents. WEIC will have received from VITS duly executed
copies of all  third-party consents, permit, authorization, consent and
approvals of any public, regulatory (including SEC)  or governmental body or
authority or person or entity contemplated by this Agreement, in form and
 substance reasonably satisfactory to WEIC.
 
(g) No Material Adverse Change. No VITS Material Adverse Effect will have
occurred since  the date of this Agreement.
 
(h)  No Action. No suit, action, or proceeding will be pending or threatened
before any  governmental or regulatory authority wherein an unfavorable
judgment, order, decree, stipulation,  injunction or charge would; (i) prevent
the consummation of any of the transactions contemplated by this  Agreement; or,
(ii) cause the Transaction to be rescinded following consummation.
 
(i) Public Market. On the Closing Date, the shares of VITS Common Stock will be
 quoted  on the National Association of Securities Dealers, Inc.’s OTC Bulletin
Board.
 
(j)  Due Diligence Review of Financial Statements. WEIC and its accountants will
be  reasonably satisfied with their due diligence investigation and review of
the VITS Financial Statements, the  VITS SEC Documents, and the contents
thereof, prepared in accordance with GAAP.
 
(k)  Consulting Agreements. WEIC and VITS shall have entered into consulting
agreements with each of the Selling Shareholders in the form attached hereto as
Exhibit A.


(l) Liability Releases. WEIC and VITS shall have delivered releases to each of
the Selling Shareholders in forms satisfactory to the Selling Shareholders, of
any liabilities arising from their acting as shareholders, directors or officers
of WEIC.



(m)  
Closing. The Closing will have occurred by the Closing Date.



§6. Pre-Closing and Post -Closing Covenants.  The Parties agree as follows with
respect to the period between the execution of this Agreement and the Closing:
 
6.1 General.  Each of the Parties will use its reasonable best efforts to take
all actions and to do all things necessary and advisable in order to consummate
and make effective the transactions contemplated by this Agreement, including
satisfaction, but not waiver, of the Closing conditions set forth in §8 below.
 
 
6.2 Notices and Consents. Each of the Parties will give any notices to, make any
filings with, and use its reasonable best efforts to obtain any authorizations,
consents, and approvals of governments and governmental agencies in connection
with the matters referred herein.
 
 
6.3 Operation and Preservation of Business. WEIC will continue to operate the
WEIC Business, including its present operations, working conditions, and
relationships with, licensors, suppliers, customers, and employees subject to
the terms of §3.7 above. Further, WEIC will not engage in any practice, take any
action, or enter into any transaction outside the Ordinary Course of Business.
Without limiting the generality of the foregoing, WEIC will not (i) declare, set
aside, or pay any dividend or make any distribution with respect to its capital
stock or redeem, purchase, or otherwise acquire any of its capital stock; or,
(ii) pay any amount to any third party with respect to any liability or
obligation including any costs and expenses WEIC has incurred or may incur in
connection with this Agreement and the transactions contemplated hereby that
would not constitute an Assumed Liability if in existence as of the Closing.
 
6.4 Confidentiality. All information regarding the business of WEIC including,
without limitation, financial information that WEIC provides to VITS during
VITS’s due diligence investigation of WEIC will be kept in strict confidence by
VITS and will not be used (except in connection with due diligence), dealt with,
exploited or commercialized by VITS or disclosed to any third party (other than
VITS’s professional accounting and legal advisors) without the prior written
consent of WEIC. If the Transaction contemplated by this Agreement does not
proceed for any reason, then upon receipt of a written request from WEIC, VITS
will immediately return to WEIC (or as directed by WEIC) any information
received regarding WEIC’s business. Likewise, all information regarding the
business of VITS including, without limitation, financial information that VITS
provides to WEIC during its due diligence investigation of VITS will be kept in
strict confidence by WEIC and will not be used (except in connection with due
diligence), dealt with, exploited or commercialized by WEIC or disclosed to any
third party (other than WEIC’s professional accounting and legal advisors)
without VITS’s prior written consent (the foregoing in any form whatsoever shall
be referred to hereinafter as the “Confidential Information”). If the
Transaction contemplated by this Agreement does not proceed for any reason, then
upon receipt of a written request from VITS, WEIC will immediately return to
VITS (or as directed by VITS) any information received regarding VITS’s business


6.5 Full Access. WEIC will permit representatives of VITS, including legal
counsel and accountants, to have full access at all reasonable times, and in a
manner so as not to interfere with the normal business operations of WEIC to all
premises, properties, personnel, books, records, contracts, and documents of or
pertaining to WEIC. VITS will treat and hold as such any Confidential
Information it receives from any WEIC Stockholder and WEIC in the course of the
reviews contemplated by this §6.5, will not use any of the Confidential
Information except in connection with this Agreement, and, if this Agreement is
terminated for any reason whatsoever, will return to WEIC Stockholders and WEIC
all tangible embodiments of the Confidential Information that are in its
possession.
 
6.5 Notice of Developments.  Each Party will give prompt written notice to the
other Party of any material adverse development causing a breach of any of its
own representations and warranties in §3 and §4 above. No disclosure by any
Party pursuant to this §6.5, however, shall be deemed to prevent or cure any
misrepresentation, breach of warranty, or breach of covenant.
 
§7.  ADDITIONAL COVENANTS OF THE PARTIES
 
7.1 Notification. Between the date of this Agreement and the Closing Date, each
of the parties to this Agreement will promptly notify the other parties in
writing if it becomes aware of any fact or condition that causes or constitutes
a material breach of any of its representations and warranties as of the date of
this Agreement, if it becomes aware of the occurrence after the date of this
Agreement of any fact or condition that would cause or constitute a material
breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition. Should any such fact or condition require any change in the Schedules
relating to such party, such party will promptly deliver to the other parties a
supplement to the Schedules specifying such change. During the same period, each
party will promptly notify the other parties of the occurrence of any material
breach of any of its covenant in this Agreement or of the occurrence of any
event that may make the satisfaction of such conditions impossible or unlikely.
 
7.2 Exclusivity. Until such time, if any, as this Agreement is terminated
pursuant to this Agreement, WEIC and VITS will not, directly or indirectly
solicit, initiate, entertain or accept any inquiries or proposals from, discuss
or negotiate with, provide any non-public information to, or consider the merits
of any unsolicited inquiries or proposals from, any person or entity relating to
any transaction involving the sale of the business or assets (other than in the
ordinary course of business), or any of the capital stock of WEIC or VITS, as
applicable, or any merger, consolidation, business combination, or similar
transaction other than as contemplated by this Agreement.
 
7.3 Conduct of WEIC and VITS Business Prior to Closing. From the date of this
Agreement to the Closing Date, and except to the extent that VITS otherwise
consents in writing, WEIC will operate its business substantially as presently
operated and only in the ordinary course and in compliance with all applicable
laws, and use its best efforts to preserve intact its good reputation and
present business organization and to preserve its relationships with persons
having business dealings with it. Likewise, from the date of this Agreement to
the Closing Date, and except to the extent that WEIC otherwise consents in
writing, VITS will operate its business substantially as presently operated and
only in the ordinary course and in compliance with all applicable laws, and use
its best efforts to preserve intact its good reputation and present business
organization and to preserve its relationships with persons having business
dealings with it.
 
7.4 Certain Acts Prohibited - WEIC. Except as expressly contemplated by this
Agreement or for purposes in furtherance of this Agreement, between the date of
this Agreement and the Closing Date, WEIC will not, without the prior written
consent of VITS:
 
(a) amend its articles, bylaws or other incorporation documents;
 
(b) incur any liability or obligation other than in the ordinary course of
business or encumber  or permit the encumbrance of any properties or assets of
WEIC except in the ordinary course of business;
 
(c) dispose of or contract to dispose of any WEIC property or assets, including
the  Intellectual Property Assets, except in the ordinary course of business
consistent with past practice;


(d) issue, deliver, sell, pledge or otherwise encumber or subject to any lien
any shares of the  WEIC Common Stock, or any rights, warrants or options to
acquire, any such shares, voting securities or  convertible securities;
 
(e) not: (i) declare, set aside or pay any dividends on, or make any other
distributions in respect of the WEIC Common Stock; or (ii)  split, combine or
reclassify any WEIC Common Stock or issue or authorize the issuance of any other
securities in respect of, in lieu of or in substitution for shares of WEIC
Common Stock; or
 
(f)  not materially increase benefits or compensation expenses of WEIC, other
than as  contemplated by the terms of any employment agreement in existence on
the date of this Agreement,  increase the cash compensation of any director,
executive officer or other key employee or pay any benefit  or amount not
required by a plan or arrangement as in effect on the date of this Agreement to
any such  person.
 
7.5 Public Announcements. VITS and WEIC each agree that they will not release or
issue any reports or statements or make any public announcements relating to
this Agreement or the Transaction contemplated herein without the prior written
consent of the other party, except as may be required upon written advice of
counsel to comply with applicable laws or regulatory requirements after
consulting with the other party hereto and seeking their reasonable consent to
such announcement. WEIC acknowledges that VITS must comply with securities laws
requiring full disclosure of material facts and agreements in which it is
involved, and will co-operate to assist VITS in meeting its obligations.
 
§8.  CLOSING
 
8.1 Closing. The Closing shall take place on the Closing Date at the offices of
the lawyers for VITS or at such other location as agreed to by the parties.
Notwithstanding the location of the Closing, each party agrees that the Closing
may be completed by the exchange of undertakings between the respective legal
counsel for WEIC and VITS, provided such undertakings are satisfactory to each
party’s respective legal counsel.
 
8.2 Closing Deliveries of WEIC and the Selling Shareholders. At Closing, WEIC
and the Selling Shareholders will deliver or cause to be delivered the
following, fully executed and in the form and substance reasonably satisfactory
to VITS:
 
(a)  copies of all resolutions and/or consent actions adopted by or on behalf of
the board of  directors of WEIC evidencing approval of this Agreement and the
Transaction;
 
(b) if any of the Selling Shareholders appoint any person, by power of attorney
or equivalent,  to execute this Agreement or any other agreement, document,
instrument or certificate contemplated by this  agreement, on behalf of the
Selling Shareholder, a valid and binding power of attorney or equivalent from
 such Selling Shareholder;
 
(c) share certificates representing the WEIC Shares as required by §2.3 of this
Agreement;
 
(d) all certificates and other documents required by §5.1 of this Agreement;
 
(e)  a certificate of an officer of WEIC, dated as of Closing, certifying that;
(i) each covenant  and obligation of WEIC has been complied with; and, (ii) each
representation, warranty and covenant of  WEIC is true and correct at the
Closing as if made on and as of the Closing; and


(f)  the WEIC Documents and any other necessary documents, each duly executed by
 WEIC, as required to give effect to the Transaction.
 
8.3   Closing Deliveries of VITS. At Closing, VITS will deliver or cause to be
delivered the following, fully executed and in the form and substance reasonably
satisfactory to WEIC:
 
(a) copies of all resolutions and/or consent actions adopted by or on behalf of
the board of  directors of VITS evidencing approval of this Agreement and the
Transaction;
 
(b) share certificates representing the VITS Shares to the Selling Shareholders
in the amounts  as set out in Schedule 1;
 
(c) all certificates and other documents required by §5.2 of this Agreement;
 
(d) a certificate of an officer of VITS, dated as of Closing, certifying that;
(i) each covenant and obligation of VITS has been complied with; and, (ii) each
representation, warranty and covenant of VITS is true and correct at the Closing
as if made on and as of the Closing; and
 
(e)  the VITS Documents and any other necessary documents, each duly executed by
VITS,  as required to give effect to the Transaction.
 
§9. TERMINATION
 
9.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date contemplated hereby by:
 
(a) mutual agreement of VITS and WEIC;
 
(b) VITS, if there has been a material breach by WEIC or any of the Selling
Shareholders of any material representation, warranty, covenant or agreement set
forth in this Agreement on the part of WEIC or the Selling Shareholders that is
not cured, to the reasonable satisfaction of VITS, within ten business days
after notice of such breach is given by VITS (except that no cure period will be
provided for a breach by WEIC or the Selling Shareholders that by its nature
cannot be cured);
 
(c) WEIC, if there has been a material breach by VITS of any material
representation,  warranty, covenant or agreement set forth in this Agreement on
the part of VITS that is not cured by the  breaching party, to the reasonable
satisfaction of WEIC, within ten business days after notice of such  breach is
given by WEIC (except that no cure period will be provided for a breach by VITS
that by its  nature cannot be cured);
 
   (d) VITS or WEIC, if the Transaction contemplated by this Agreement has not
been  consummated prior to July 5, 2006, unless the parties hereto agree to
extend such date in writing; or


(e)  VITS or WEIC if any injunction or other order of a governmental entity of
competent  authority prevents the consummation of the Transaction contemplated
by this Agreement.
 
9.2 Effect of Termination. In the event of the termination of this Agreement as
provided in §9.1, this Agreement will be of no further force or effect,
provided, however, that no termination of this Agreement will relieve any party
of liability for any breaches of this Agreement that are based on a wrongful
refusal or failure to perform any obligations.
 
§10. MISCELLANEOUS


10.1 Effectiveness of Representations; Survival. Each party is entitled to rely
on the representations, warranties and agreements of each of the other parties
and all such representation, warranties and agreement will be effective
regardless of any investigation that any party has undertaken or failed to
undertake. The representations, warranties and agreements will survive the
Closing Date and continue in full force and effect until six (6) months after
the Closing Date.
 
10.2 Further Assurances and Provision of Information. Each of the parties hereto
will co-operate with the others and execute and deliver to the other parties
hereto such other instruments and documents and take such other actions as may
be reasonably requested from time to time by any other party hereto as necessary
to carry out, evidence, and confirm the intended purposes of this Agreement.
Additionally, WEIC and the Selling Shareholders acknowledge that under SEC rules
VITS must provide registration level information regarding the business of WEIC
and agree to provide such information to VITS in a timely manner prior to
closing, and allow VITS and its representative’s free access to all books,
records, and other information of WEIC and to its personnel and advisors.
 
10.3 Amendment. This Agreement may not be amended except by an instrument in
writing signed by each of the parties.
 
10.4 Expenses. Each party to this Agreement will bear its respective expenses
incurred in connection with the preparation, execution, and performance of this
Agreement and the Transaction contemplated hereby, including all fees and
expenses of agents, representatives, counsel, and accountants.
 
10.5 Entire Agreement. This Agreement, the schedules attached hereto and the
other documents in connection with this transaction contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior arrangements and understandings, both written and oral, expressed or
implied, with respect thereto. Any preceding correspondence or offers are
expressly superseded and terminated by this Agreement.
 
11.6 Notices. All notices and other communications required or permitted under
to this Agreement must be in writing and will be deemed given if sent by
personal delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the following
addresses (or at such other address for a party as will be specified by like
notice):
 
If to WEIC or any of the Selling Shareholders:


Welwind Energy International Corporation
c/o Daniel L. Baxter
Macleod Dixon LLP
3700 Canterra Tower
400 Third Avenue SW
Calgary, Alberta T2P 4H2
 
With a copy (which will not constitute notice) to:
 
Daniel L. Baxter
Macleod Dixon LLP
3700 Canterra Tower
400 Third Avenue SW
Calgary, Alberta T2P 4H2


If to VITS:
 
Vitasti, Inc.
10-20172 113B Avenue
Maple Ridge, British Columbia
Canada V2X 0Y9
 
With a copy (which will not constitute notice) to:
 
Steadylaw Group, LLP
6151 Fairmount Avenue, Suite 201
San Diego, California 92120
Tel (619) 399-3090; Fax (619) 330-1888


 
All such notices and other communications will be deemed to have been received:
(i) in the case of personal delivery, on the date of such delivery; (ii) in the
case of a fax, when the party sending such fax has received electronic
confirmation of its delivery; (iii) in the case of delivery by
internationally-recognized express courier, on the business day following
dispatch; and, (iv) in the case of mailing, on the fifth business day following
mailing.
 
10.7 Headings. The headings contained in this Agreement are for convenience
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.
 
10.8 Benefits. This Agreement is and will only be construed as for the benefit
of or enforceable by those persons party to this Agreement.
 
10.9 Assignment. This Agreement may not be assigned (except by operation of law)
by any party without the consent of the other parties.
 
10.10 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts made
and to be performed therein.
 
10.11 Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party.
 
10.12 Gender. All references to any party will be read with such changes in
number and gender as the context or reference requires.
 
10.13 Counterparts. This Agreement may be executed in one or more counterparts,
all of which will be considered one and the same agreement and will become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.
 
10.14 Fax Execution. This Agreement may be executed by delivery of executed
signature pages by fax and such fax execution will be effective for all
purposes.
 
10.15 Independent Legal Advice. All Selling Shareholders confirm that they have
sought and obtained independent legal advice prior to execution of this
Agreement and cannot and do not rely on the representations of VITS or its
advisors respecting the legal effects of this Agreement.
 
10.15  Schedules and Exhibits. The schedules and exhibits are attached to this
Agreement and incorporated herein.


IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.
 
VITASTI, INC.        WELWIND ENERGY INT’L CORP.




_____________________________   _____________________________ 
By: Tammy-Lynn McNabb        By:
Its: President              Its:


 
SELLING SHAREHOLDERS




________________________________
Signature


________________________________
Name




________________________________
Signature


________________________________
Name


________________________________
Signature


________________________________
Name


--------------------------------------------------------------------------------



SCHEDULE 1.


The Selling Shareholders
 
Name
Address
Number of WEIC Shares held before Closing
Number of VITS Shares to be received on Closing
Benjamin Chan
c/o Daniel L. Baxter
Macleod Dixon LLP
3700 Canterra Tower
400 Third Avenue SW
Calgary, Alberta T2P 4H2
210 Class A
3,000,000
Shannon de Delley
c/o Daniel L. Baxter
Macleod Dixon LLP
3700 Canterra Tower
400 Third Avenue SW
Calgary, Alberta T2P 4H2
210 Class A
4,000,000
Zhao Jian-Chong
c/o Daniel L. Baxter
Macleod Dixon LLP
3700 Canterra Tower
400 Third Avenue SW
Calgary, Alberta T2P 4H2
210 Class A
4,000,000

 
 
 
 
 




























































--------------------------------------------------------------------------------



SCHEDULE 2.
 


[RESERVED]




--------------------------------------------------------------------------------



SCHEDULE 3.
 
Directors and Officers of WEIC
 
Directors: Zhao Jian-Chong
Benjamin Chan
Shannon de Delley


Officers:  Zhao Jian-Chong
Benjamin Chan
Shannon de Delley
 
 
 
 
 
 


--------------------------------------------------------------------------------



SCHEDULE 4.
 
Directors and Officers of VITS
 
Directors:  Tammy-Lynn McNabb
Patrick Higgins
Shannon deDelley
David Wing Yiu Cho


Officers:  Tammy-Lynn McNabb
 
 
 
 
 
 


--------------------------------------------------------------------------------



SCHEDULE 5.
 
Leases, Subleases, Claims, Capital Expenditures and Other Property Interests
 
 




 
 
 
 

